Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11, 13, 15, 24-27, 29-30, 32-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the language “in the form of a bar shaped with at least one bend” appears which lacks proper antecedent basis as no “form” for the bar has been previously defined. It is suggested that the language “in the form of a bar shaped” be deleted from line 2 of the claim and on line 1, before the word “reinforcing” the language --bar shaped-- be added.
In claim 9, line 5, “the straightening device” and “the twisting means” both lack proper antecedent basis as no straightening device or twisting means is part of claim 1 from which the claim depends. In each instance it is suggested that “the” be changed to -- a --. In claim 9, line 6, “the conveying movements” lacks proper antecedent basis as no conveying movements have been previously defined. It is suggested that the word “the” be deleted. 
In claim 11, lines 16-17, the claim recites “a solidified thermoplastic fiber-reinforced bar”. It is not clear whether the reinforced bar is the same bar defined in claim 1 and what the exact nexus is between this bar and the bar of claim 1 (and how the provisional manufacturing assembly” relates to the assembly of claim 1 is not deemed to be clear and concise. To rectify this problem, it is suggested that “a solidified” be changed to -- the solidified --. In claim 11, lines 22-23, the language “a coil of said solidified bar” appears which should be changed to -- the coil of said solidified bar – to make it clear that the coil of claim 11 is the same coil referred to in claim 1. In claim 11, line 24, “the direction” should be changed to -- a direction -- in order to provide proper antecedent basis for the language as no winding direction has been previously defined. 
In claim 24, lines 5, 8, and 11, the language “the outer surface” should be changed to -- an outer surface – to provide proper antecedent basis for the outer surface of the bar or thread as claimed. 
In claim 29, line 2, the language “in the form of a bar shaped with at least one bend” appears which lacks proper antecedent basis as no “form” for the bar has been previously defined. It is suggested that the language “in the form of a bar shaped” be deleted from line 2 of the claim and on line 1, before the word “reinforcing” the language --bar shaped-- be added.
In claim 30, line 5, “hermoplastic” should be changed to -- thermoplastic --.
In claim 32, line 1, “the coils” (plural) appears while claim 29 from which it claims only recites a single “coil”. The word “coils” should be changed to -- coil -- to resolve the problem. 
In claim 33, line 2, the language “in the form of a bar shaped with at least one bend” appears which lacks proper antecedent basis as no “form” for the bar has been previously defined. It is suggested that the language “in the form of a bar shaped” be deleted from line 2 of the claim and on line 1, before the word “reinforcing” the language --bar shaped-- be added.
In claim 36, line 2, “the straightening device” and “the twisting means” both lack proper antecedent basis as no straightening device or twisting means is part of claim 1 from which the claim depends. In each instance it is suggested that “the” be changed to -- a --. In claim 36, line 3, “the conveying movements” lacks proper antecedent basis as no conveying movements have been previously defined. It is suggested that the word “the” be deleted.
In claim 37, line 1, the claim depends upon claim 10 which has been canceled. It would appear that the applicant intended the claim to depend upon claim 1 and correction needs to be made. In claim 37, lines 28-29, “the direction of the subsequent winding” appears which lacks proper antecedent basis as no direction and no subsequent winding has been defined. It is suggested that this language be changed to -- a direction of a subsequent winding --. 
In claims 43-46, each of these claims on line 1 of each of these claims, the claims depend upon claim “12” which is a canceled claim. In each instance the applicant is required to make the claims depend upon an existing claim rather than upon a canceled claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bischoff (US 2020/0189174).
Bischoff taught a system for manufacturing a reinforcing element for reinforced concrete in the form of a bar shaped with at least one bend. The system starts with a solidified thermoplastic fiber reinforced bar and includes a support and feeding device which supports the bar and feeds the bar along an advancement direction along a shaping route where the support and feeding device of the bar is not one which includes a wound coil. More specifically, the bar 11 includes reinforcing fibers 14 and a thermoplastic matrix material M and the bar 11 is fed with feed rollers 50 which support and feed the bar to a bending device 20 which includes a sonotrode 24 and a support body 32, see Figures 10-12, paragraph [0110]. The reference thus expressed the feeding of the bar 11 to a shaping device where the bar was locally heated to soften the bar and then bent followed by cooling of the bar whereby the bar is solidified again. More specifically, note that the reference taught the use of a locally heating means 44 and a local cooling device 45 (see Figure 12) which are used to heat the bar locally (if the heat from the sonotrode is not sufficient and/or if additional local heating is desired) and cool the same (if the cooling medium of the bending device is insufficient), see paragraphs [0094]-[0095]. 
With respect to claim 2, this claim ONLY further limits the option where there is an unwinding of the coil in the system and the support and feeding of said bar in Bischoff was performed without a coil (not wound in a coil, option B)). With respect to claim 3, the reference taught a preheating mechanism which locally heated the bar prior to the shaping position (upstream of the same) as well as a definitive bending assembly and cooling means at the bend region. More specifically note the use of the preheating means 51 in Figure 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 9, 11, 13, 15, 24, 26, 29, 32-33, 36, 38-41, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (US 2020/0189174) in view of Brandstrom (US 2010/0308147).
Bischoff is described above in paragraph 5 and applicant is referred to the same for a complete discussion of the reference. The reference failed to teach and/or suggest that one skilled in the art would have incorporated a coil of the bar which was provided subsequent to the pultrusion of the bar by taking up the bar continuously formed in the form of a coil. It should be understood that the reference to Bischoff performed a pultrusion operation to form the thermoplastic reinforcing bar, however after pulling the bar through the pultrusion system (and solidification of the thermoplastic polymer in the bar), the bar was severed to the desired length for use in the system therein for reshaping the bar (providing the bend in the bar). In the pultrusion operation in Bischoff the fibers are impregnated with a thermoplastic resin which is then pulled through a die and solidified (typically by used of a heated die during shaping followed by a cooling die to solidify the thermoplastic material) and then the solidified bar is pulled off the system and subjected to cutting to length. 
Brandstrom taught that it was known at the time the invention was made that it was understood to provide a reinforced bar via a pultrusion operation but rather than cutting the bar to size subsequent to the pultrusion operation the reference suggested that one skilled in the art would have wound the continuous reinforcing bar up onto a coil. The coil was then transported to the site (construction site) where the reinforcing bar was to be used and unwound and cut to desired length for use at the construction site. The applicant is referred to paragraphs [0013]-[0018], for instance. One viewing Brandstrom would have understood that as an alternative to cutting to length it would have been obvious to one of ordinary skill in the art at the time the invention was made to take up the pultruded reinforcing bar onto a coil (rather than severing to length at the pultrusion site) so that custom lengths of rebar were able to be provided at the construction site as expressed by Brandstrom in the system which included taking the segment of cut pultruded reinforcing bar and reshaped the same with a bend which was desirably provided as needed to the reinforcing bar as taught by Bischoff. 
With respect to the various dependent claims, the process of pultrusion with thermoplastic resin was notoriously well known and understood to include application of thermoplastic resin to the reinforcing fibers while in a liquid state followed by pulling through a die and solidification of the resin (typically by cooling) to form the reinforced bar and use of such pultrusion processing was suggested by Bischoff. With respect to claims 1-3, applicant is referred to paragraph 5 above. Regarding claim 8, the reference to Bischoff taught a heating means at the bending location as well as a cooling element. As annealing only requires heating, it is deemed that the reference suggested the necessary means of the claim. Regarding claim 11, see the comments above regarding the pultrusion with thermoplastic matrix material and note that the reference to Brandstrom clearly suggested taking the pultruded reinforcing bar up on a coil. Regarding claim 13, note that the forming die in the pultruder would have imparted the surface relief to the pultruded rod and the degree of non-slip in the same is a matter of degree and immaterial to the structure of the device. Regarding claim 15, the use of a cooling mold with a pultrusion of a thermoplastic matrix material was notoriously well known and conventional and would have been used in the system. Regarding claim 24, see the comments above regarding claim 13. Regarding claim 26, the reference to Brandstrom taught that one would have retained the end of the coil onto the spool for transportation purposes. Regarding claim 29, one would have known that the source of the reinforced rod would have been from a coil given the teachings of the reference and one would have severed the length one desired at the construction site. Regarding claim 32, the reference to Brandstrom taught that the coils would have been formed and multiple coils transported to the construction site for use therein. See paragraph 5 for a discussion of claim 33. Regarding claims 9 and 36, the use of a control system to control the bending operation would have been obvious to one of ordinary skill in the art and such control is taken as conventional in the art. Regarding claim 38, the forming device in the pultrusion operation was configured to operate in a continuous operation. regarding claim 39, the use of a die which was heated to crosslink a thermoplastic polymer in pultrusion is taken as conventional and well known in the art. Regarding claim 40, the winder was capable of being used as the pulling mechanism in the system and one skilled in the art additionally would have understood that a reel for winding the material would have been driven to pull the material through the system. Regarding claim 41, Brandstrom taught the use of the identified coil support for taking up the reinforced bar. Regarding claim 47, the use of control to control the formation of a pultruded component was taken as well known and conventional in the art. Regarding claim 48, see the discussion above regarding the pultrusion processing known to those skilled in the art.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Spoo et al (US 5116450).
While the references as set forth above in paragraph 7 suggested the formation of the reinforced rod with a pultrusion processing, there is no indication that one would have manufactured a plurality of rods side by side with parallel pultrusion lines as required of claim 34. However, those skilled in the art of pultrusion were well aware to manufacture multiple pultruded profiles simultaneously in parallel with one another in order to achieve higher productivity for example as envisioned by Spoo et al (see Figure 10 and the description of the same). Had one desired to increase productivity, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide multiple pultruding mechanisms in parallel to one another to make multiple reinforced rods simultaneously as taught by Spoo et al in the system as taught above to make a composite pultruded reinforced bar as set forth in paragraph 7.
Allowable Subject Matter
Claims 4-7, 9, 25, 27, 30, 35, 37, and 42-46  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claim 4 and 25, the prior art failed to teach or suggest that one would have imparted both a twist and a bend in the bar with the identified apparatus. Regarding claims 5-6, the prior art failed tot each or suggest the identified straightening means as claimed. Regarding claim 7, the bending of the bar between straightened sections wherein the bar was provided with two bent portions and a straightened portion therebetween was not found in the prior art of record. Regarding claims 30 and 37, no provisional bending means as recited which conferred continuous provisional curvature to the solidified bar was not found in the prior art of record. Regarding claim 35, the prior art failed to teach the use of a system to manufacture the fibers upstream of the fiber feeder in the system as claimed. With respect to claims 42-46 the particular provisional bending means defined in these claims was not found in the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746